Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide support for the limitation wherein R1 is an allyl group.  In the specification R1 is defined as a straight chain alkyl group having 1 to 20 carbon atoms, there is no disclosure of unsaturation or allyl groups when describing R1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0097045 to Isahaya et al. in view of EP-1,111,442 to Miyama et al.
As to claim 1, lsahaya discloses a polymerizable composition comprising a compound having two or more mercapto groups, an NCO-terminated prepolymer, a polyisocyanate compound, an episulfide compound and tertiary amine catalysts such as  tri-3-pentylamine, tri-n- hexylamine, trilaurylamine, or tribenzylamine (Abstract, 0036).
Isahaya fails to teach the claimed catalyst.
Miyama discloses methods for preparing polyurethane comprising the reaction product of diisocyanates and diol components in the presence of tertiary amines similar to Isahaya as well as 2,6-dimethylpyridine (0087-0088)
At the time of filing it would have been obvious to a person of ordinary skill in the art to select substitute the tertiary amines listed in Miyama with a 2,6-dimethylpryridine with a reasonable expectation of success that the tertiary amine will effectively catalyze the urethane reaction and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function. In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.  Applicant has failed to show an unexpected result regarding the selection of known urethane catalysts.
As to claim 6, Isahaya discloses dicyclohexylmethane 4,4-diisocyanate (Example 1, 0064).
As to claims 7-9, Isahaya discloses preferred polythiols include pentaerythritol tetrakis(3-mercaptopropionate (0019).
As to claims 10-12, Ilsahaya discloses molding the polymerizable composition in the preparation of optical articles, particularly spectacle lenses (0002).
As to claim 14, lsahaya discloses a process for producing plastic lens comprising molding and heating steps to prepare the lenses (0057).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2008/0097045 to Isahaya et al. in view of EP-1,111,442 to Miyama et al. and U.S. Patent Pub. No. 2017/0009002 to Tsukada et al.
As to claims 4-5, lsahaya in view of Miyama disclose a polymerizable composition comprising a compound having two or more mercapto groups, an NCO-terminated prepolymer, a polyisocyanate compound, an episulfide compound and a catalyst selected from 2,6-dimethylpyridine (2,6-lutidine).
lsahaya does not expressly teach an isocyanurate product of an aliphatic diisocyanate.
Tsukada discloses polymerizable compositions comprising polythiols, tertiary amines, and mixtures of diisocyanates including isocyanurate of plant derived aliphatic diisocyanate.
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the isocyanurate of plant derived aliphatic diisocyanate taught in Tsukada to the polymerizable composition of Isahaya to provide a molding having a high degree of biomass and excellent properties of transparency, a refractive index, heat resistance, and strength (0060).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0009002 to Tsukada et al. in view of U.S. Patent Pub. No. 2008/0097045 to Isahaya et al. and EP-1,111,442 to Miyama et al.
As to claims 13 and 15, Tsukada discloses methods for preparing plastic polarizing lens comprising fixing a polarizing film in a mold for a lens cast, injecting a polymerizable composition comprising polythiols, polyisocyanates, and catalysts, and a step of polymerizing and curing the polymerizable composition.
Tsukada does not disclose the claimed catalyst.
Miyama discloses methods for preparing polyurethane comprising the reaction product of diisocyanates and diol components in the presence of tertiary amines like Isahaya as well as 2,6-dimethylpyridine (0087-0088).
At the time of filing it would have been obvious to a person of ordinary skill in the art to select substitute the tertiary amines listed in Miyama with a 2,6-dimethylpryridine with a reasonable expectation of success that the tertiary amine will effectively catalyze the urethane reaction and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function. In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.  Applicant has failed to show an unexpected result regarding the selection of known urethane catalysts.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763